Citation Nr: 0928918	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  09-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1974

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 determination by the Prosthetics 
& Sensory Aids Service Manager at the Birmingham, Alabama, VA 
Medical Center (VAMC), which denied the Veteran's request for 
a clothing allowance.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in June 2009 in Montgomery, 
Alabama.  A transcript of the hearing is associated with the 
Veteran's claims folder.  


FINDING OF FACT

The Veteran's current chronic service-connected skin 
disability requires ongoing use of medications that cause 
irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(a), 3.810 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a total disability 
rating based on individual unemployability (TDIU); a 50 
percent disability rating for posttraumatic headaches, a 50 
percent disability rating for posttraumatic stress disorder; 
a 30 percent disability rating left eye blindness, light 
perception only; a noncompensable (0 percent) rating for 
tinea versicolor; and a noncompensable (0 percent) rating for 
fracture, left zygomatic tripod.  

The Veteran's service-connected tinea versicolor is a skin 
disability.  In June and August 2008, the Veteran submitted a 
claim for a clothing allowance on the basis that his skin 
disability required application of ointments, washes, 
lotions, and creams that affect his clothing.  The Veteran 
did not assert in his clarified August 2008 application that 
he wore or used a prosthetic or orthopedic appliance which 
tended to wear out clothing.   

Under VA laws and regulations, an annual clothing allowance 
as specified in 
38 U.S.C.A. § 1162 is payable when the Chief Medical director 
or designee certifies that because of a service-connected 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the Veteran's clothing, or 
that, because of use of a physician prescribed medication for 
a skin condition which is due to a service connected 
disability, there is irreparable damage to a veteran's outer 
garments.  38 C.F.R. § 3.810(a)(2).  According to VA laws and 
regulations, the service-connected disability involving a 
prosthetic or orthopedic appliance must be the loss or loss 
of use of a hand or foot, and the medication causing 
irreparable damage to outer garments must be prescribed for a 
service-connected skin disability.  38 C.F.R. § 3.810(a)(1), 
(2).

The Veteran's claim for annual clothing allowance was 
reviewed by a designee of the Chief Medical director, in this 
case, by someone associated with the Pharmacy Service at the 
VAMC, in August 2008.  Following her review, it was concluded 
that the records for the Veteran did not establish that 
because of his service-connected skin disability he used 
medication that caused irreparable damage to his outer 
garments.  Based on this certification, the Veteran's claim 
was denied.

In his September 2008 Notice of Disagreement and December 
2008 substantive appeal (VA Form 9), the Veteran wrote that 
he has received an annual clothing allowance since 1997 or 
1998 because of the service-connected skin disability, and 
that his medications had not changed in that time.  He also 
wrote that while some medications had been added over time, 
none had been stopped.  The Veteran contended that previously 
he had brought various items of clothing to the Prosethics 
Unit at VAMC Birmingham to provide proof of his entitlement 
to a clothing allowance.  

There is evidence in the claims file that the Veteran has 
previously received a clothing allowance for his service-
connected skin disability; it was found that he used 
medications that caused irreparable damage to his outer 
garments.  Some of this evidence includes applications for 
the clothing allowance and notations of grants in 2001 and 
2002, as well as a letter from 2001 that reflects that the 
Veteran received a clothing allowance in the previous year 
(2000).  There is also a July 2008 letter that reflects the 
Veteran received a clothing allowance in the previous year 
(2007).  Thus, there are indications that the Veteran 
previously received a clothing allowance from VA, based on 
the service-connected skin disability.  Such evidence is 
consistent with the Veteran's contentions.  

VA treatment records from February 2008 show the Veteran with 
diagnoses of likely lichen simplex, chronic of lower mid-
back, hidradenitis supperativa, and tinea versicolor.  These 
records also indicate the Veteran was taking a number of 
topical medications for the skin disorders.  

Statements from the Veteran's treating VA physician from 
September 2007, August 2008, and February 2009 attest to the 
Veteran's treatment for a skin disorder which involves the 
daily application to the skin of creams, powders, and washes.  
The treating VA physician wrote that these products shorten 
the length of time the Veteran's clothing lasts and medically 
necessitate the need for clothing supplementation.  

During the June 2009 Board personal hearing before the 
undersigned, the Veteran testified that he has been receiving 
a clothing allowance since 1997, and that his skin disability 
was chronic and was not improving.  He testified that the 
stains from the medications to treat his skin disability do 
not come out when he washes his clothing.  The Veteran also 
testified that all his skin disorders are connected, so that, 
while he has more diagnoses than just tinea versicolor, he 
uses a number of medications to treat them all together.  He 
testified that nothing he has tried takes the stains out of 
his clothing.  The Veteran stated that he could not 
understand what was different now, as he had been receiving 
the clothing allowance for 10 years, and had not ceased 
taking any medications, and, in fact, had added three 
medications.  

There is evidence both for and against the Veteran's 
entitlement to a clothing allowance; however, taking into 
account the contentions of the Veteran's VA treating 
physician that the skin disorder medications the Veteran uses 
affects his clothing, the fact the Veteran has received a 
clothing allowance for a number of years prior to the denial 
while employing the same medications, and the detailed 
contentions and testimony the Veteran has provided, the Board 
finds that the evidence regarding whether the skin 
medications the Veteran employs causes irreparable damage to 
outer garments is at least in equipoise.  

When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's current chronic service-connected skin 
disability requires ongoing use of medications that cause 
irreparable damage to his outer garments; therefore, the 
claim for a clothing allowance is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 


5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In light of 
the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991).


ORDER

Entitlement to a clothing allowance is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


